DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           HAKEEM FULTON,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D19-869

                                [June 27, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 16-12836CF10A.

   Hakeem Fulton, Jasper, pro se.

   No brief required for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.